Citation Nr: 1032061	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II 
claimed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The appellant was a member of the Army National Guard from 
February 1958 to April 1991.  His periods of active duty for 
training (ACDUTRA) included from July 1958 to January 1959; July 
1959 to August 1959; and June 1960 to July 1960. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board is of the opinion that additional development is 
required before the appellant's claim is decided.

The appellant contends that he is entitled to service connection 
for diabetes mellitus, type II because it is the result of his 
exposure to Agent Orange during his periods of ACDUTRA at Fort 
Drum from July to August 1959 and from June to July 1960.  

Service personnel records confirm the appellant was on ACDUTRA at 
Fort Drum, New York, from July 1959 to August 1959 and from June 
1960 to July 1960.

The Board notes that the Department of Defense (DOD) confirmed 
that thirteen drums of Agent Orange were sprayed at Fort Drum, 
New York, in 1959 on 4 square miles from a helicopter spray 
device.  See Department of Defense (DOD) Miscellaneous 
Publication 33, Information Manual for Vegetation Control in 
Southeast Asia.  However, the RO has not associated this 
publication with the claims file.

Furthermore, as the appellant has never been afforded an 
examination to determine the etiology of his diagnosed diabetes 
mellitus, the Board finds that an examination is required prior 
to resolution of his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain a copy of 
the aforementioned DOD publication regarding 
Agent Orange usage at Fort Drum, New York, 
and associate the publication with the claims 
file.

2.  Then, the appellant should be afforded a 
VA examination to determine the nature and 
etiology of his diabetes mellitus, type II.  
The claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  

Based upon the examination results and the 
claims folders review, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's diabetes mellitus, type II, is 
etiologically related to the appellant's 
exposure to Agent Orange during service. 

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for 
diabetes mellitus, type II in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the appellant and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


